DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
3.	Claims 12-18 are objected to because of the following informalities:  in independent claim 12, the phrase “In a non-transitory computer-readable storage medium” should read “A non-transitory computer-readable storage medium”.  Claims 13-18 are objected to due to their dependency.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 1-9 and 12-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In each of independent claims 1 and 12, it is unclear if the limitation “an X-ray device” in the 
5.	Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 8, it is unclear what is meant by “in particular” is limiting.  For purposes of examination the phrase “in particular endoscopic retrograde cholangio-pancreatography” is not considered.  Note if claim 8 is amended to require the limitation “endoscopic retrograde cholangio-pancreatography”, then claim 9 will be considered a duplicate claim.
	Claim 9 is rejected due to its dependency.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1-4, 8, 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Redel et al. (DE102012202648).
	Regarding claim 1, Redel discloses A method (fig. 4; abstract; par. [0001]-[0002]) for motion correction of a three-dimensional (3D) image dataset (the motion-corrected image data set after step S6 in fig. 4) reconstructed from a plurality of two-dimensional (2D) projection images (the recordings in step S1 in fig. 4) acquired by an (the biplanar X-ray system 2, 2’ in fig. 1), the motion correction relating to a movement in a region under examination of a patient (14 in fig. 2, 3) that is covered by the 3D image dataset (fields of view 18a, 18b in fig. 6, 7), the method comprising: 
using a biplane X-ray device (the biplanar X-ray system 2, 2’ in fig. 1) having two acquisition assemblies that measure at an angular offset (3, 3’, 4, 4’ in fig. 1-3; par. [0033]); 
acquiring the plurality of 2D projection images, the acquiring of the plurality of 2D projection images comprising covering, with each of the two acquisition assemblies, an angular range of projection angles and acquiring pairs of projection images of the region under examination at least substantially simultaneously at each acquisition time instant (S1 in fig. 4; par. [0036]); 
automatically localizing, for each of the pairs of projection images, at least one marker object (one of the points is viewed as a marker object in par. [0037]) lying in the region under examination and imaged in the plurality of projection images (18a, 18b in fig. 6, 7), such that 2D location information is determined (“detect the positions of specific points in the planes A and B” in par. [0037]); 
determining 3D position information about the at least one marker object using acquisition geometries of the respective pair of projection images, the acquisition geometries being defined by the projection angles (fig. 4, 5; “the 3-D coordinates of the points are calculated in sub-step S24” in par. [0037]); 
ascertaining motion information describing a motion profile of the at least one marker object over an acquisition period from the determined 3D position information at (fig. 4; “When movement occurs, the movement field is calculated in a further method step S5” in par. [0038]); and 
using the ascertained motion information for motion correction of the 3D image dataset (fig. 4; “On the basis of this calculated movement field, the reconstruction is carried out with movement correction in a method step S6” in par. [0038]). 
Regarding claim 2, Redel discloses The method of claim 1, wherein an anatomical marker object, a reference marker, or the anatomical marker object and the reference marker additionally provided in or on the patient is used as the at least one marker object (“A high-contrast object, for example a stent 19a, is in the viewing areas 18a and 18b and 19b, the movement of which is to be checked” in par. [0039]).
Regarding claim 3, Redel discloses The method of claim 2, wherein a reference marker of a medical instrument inserted into the patient is used as the at least one marker object (“A high-contrast object, for example a stent 19a, is in the viewing areas 18a and 18b and 19b, the movement of which is to be checked” in par. [0039]). 
Regarding claim 4, Redel discloses The method of claim 1, further comprising: determining, for one or more marker objects of the at least one marker object, at least one orientation of the one or more marker objects as part of the 3D position information based on a shape, the at least one orientation of the one or more marker objects being included in the motion profile; given a plurality of marker objects, using relative position information for the plurality of marker objects to derive orientation information on at least a portion of the region under examination is derived; or a combination thereof (the position in par. [0037]-[0038] corresponds to the orientation). 
Regarding claim 8, Redel discloses The method of claim 1, wherein the plurality of 2D projection images are acquired for the purpose of monitoring, preparing, post-processing, or any combination of monitoring, preparing, and post-processing a minimally invasive intervention on the patient, in particular endoscopic retrograde cholangio-pancreatography (par. [0048]). 
Regarding claim 10, Redel discloses A biplane X-ray device comprising: two acquisition assemblies; and a controller configured for motion correction of a three-dimensional (3D) image dataset reconstructed from a plurality of two-dimensional (2D) projection images acquired by the biplane X-ray device, the motion correction relating to a movement in a region under examination of a patient that is covered by the 3D image dataset, the motion correction comprising: measurement, by the two acquisition assemblies, at an angular offset; acquisition of the plurality of 2D projection images, the acquisition of the plurality of 2D projection images comprising coverage, with each of the two acquisition assemblies, of an angular range of projection angles and acquisition of pairs of projection images of the region under examination at least substantially simultaneously at each acquisition time instant; automatically localization, for each of the pairs of projection images, of at least one marker object lying in the region under examination and imaged in the plurality of projection images, such that 2D location information is determined; determination of 3D position information about the at least one marker object using acquisition geometries of the respective pair of projection images, the acquisition geometries being defined by the projection angles; ascertainment of motion information describing a motion profile of the at least one marker object over an acquisition period from the determined 3D position information at different acquisition time (claim 10 device limitations correspond to claim 1 method limitations and are rejected in a corresponding fashion – see rejection of claim 1 above). 
Regarding claim 11, Redel discloses The biplane X-ray device of claim 10, wherein the two acquisition assemblies are each arranged on a C-arm (par. [0005]). 
Regarding claim 12, Redel discloses In a non-transitory computer-readable storage medium that stores instructions executable by one or more processors to motion correct a three-dimensional (3D) image dataset reconstructed from a plurality of two-dimensional (2D) projection images acquired by an X-ray device, the motion correction relating to a movement in a region under examination of a patient that is covered by the 3D image dataset, the instructions comprising: using a biplane X-ray device having two acquisition assemblies that measure at an angular offset; acquiring the plurality of 2D projection images, the acquiring of the plurality of 2D projection images comprising covering, with each of the two acquisition assemblies, an angular range of projection angles and acquiring pairs of projection images of the region under examination at least substantially simultaneously at each acquisition time instant; automatically localizing, for each of the pairs of projection images, at least one marker object lying in the region under examination and imaged in the plurality of projection images, such that 2D location information is determined; determining 3D position information about the at least one marker object using acquisition geometries of the respective pair of projection images, the acquisition geometries being defined by the projection angles; ascertaining motion information describing a motion profile of the at least one marker object over an acquisition period from the determined 3D position information at different acquisition time (claim 12 computer-readable storage medium limitations correspond to claim 1 method limitations and are rejected in a corresponding fashion – see rejection of claim 1 above). 
Regarding claim 13, Redel discloses The non-transitory computer-readable storage medium of claim 12, wherein an anatomical marker object, a reference marker, or the anatomical marker object and the reference marker additionally provided in or on the patient is used as the at least one marker object (claim 13 computer-readable storage medium limitations correspond to claim 2 method limitations and are rejected in a corresponding fashion – see rejection of claim 2 above). 
Regarding claim 14, Redel discloses The non-transitory computer-readable storage medium of claim 13, wherein a reference marker of a medical instrument inserted into the patient is used as the at least one marker object (claim 14 computer-readable storage medium limitations correspond to claim 3 method limitations and are rejected in a corresponding fashion – see rejection of claim 3 above). 
Regarding claim 15, Redel discloses The non-transitory computer-readable storage medium of claim 12, wherein the instructions further comprise: determining, for one or more marker objects of the at least one marker object, at least one orientation of the one or more marker objects as part of the 3D position information based on a shape, the at least one orientation of the one or more marker objects being included in the motion profile; given a plurality of marker objects, using relative position information for the plurality of marker objects to derive orientation information on at least a portion of the region under examination is derived; or a combination thereof (claim 15 computer-readable storage medium limitations correspond to claim 4 method limitations and are rejected in a corresponding fashion – see rejection of claim 4 above). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 5-7 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Redel et al. (DE102012202648) in view of Shechter et al. (“Prospective Motion Correction of X-Ray Images for Coronary Interventions”, IEEE Transactions on Medical Imaging, Vol. 24, No. 4, April 1, 2005).
Regarding claim 5, Redel discloses The method of claim 1, but fails to disclose further comprising smoothing the motion profile before performing the motion correction.
Shechter teaches, in the same field of endeavor of motion correction of X-Ray images, smoothing a motion profile before performing the motion correction (A. Retrospective Motion Correction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Redel with the teaching of Shechter in order to improve the quality of motion correction (see Schechter at Table I).
Regarding claim 6, Redel discloses The method of claim 1, but fails to disclose further comprising: adapting a motion model of the region under examination using the 
Shechter teaches, in the same field of endeavor of motion correction of X-Ray images, adapting a motion model of the region under examination using the motion information and ascertaining local individual motion corrections to be performed from the motion model (D. Patient Specific Coronary Motion Models).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Redel with the teaching of Shechter in order to decrease the error in motion correction (see Shechter at Abstract).
Regarding claim 7, the combined references of Redel and Shechter disclose The method of claim 6, wherein  Shechter discloses a biomechanical model is used as the motion model (D. Patient Specific Coronary Motion Models). 
Regarding claim 16, Redel discloses The non-transitory computer-readable storage medium of claim 12, wherein the instructions further comprise smoothing the motion profile before performing the motion correction (claim 16 computer-readable storage medium limitations correspond to claim 5 method limitations and are rejected in a corresponding fashion – see rejection of claim 5 above). 
Regarding claim 17, Redel discloses The non-transitory computer-readable storage medium of claim 12, wherein the instructions further comprise: adapting a motion model of the region under examination using the motion information; and ascertaining local individual motion corrections to be performed from the motion model (claim 17 computer-readable storage medium limitations correspond to claim 6 method limitations and are rejected in a corresponding fashion – see rejection of claim 6 above). 
Regarding claim 18, Redel discloses The non-transitory computer-readable storage medium of claim 17, wherein a biomechanical model is used as the motion model (claim 18 computer-readable storage medium limitations correspond to claim 7 method limitations and are rejected in a corresponding fashion – see rejection of claim 7 above). 
8.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Redel et al. (DE102012202648) in view of Binmoeller et al. (US2016/0135941).
Regarding claim 9, Redel discloses The method of claim 8, but fails to explicitly disclose wherein the minimally invasive intervention on the patient is an endoscopic retrograde cholangio-pancreatography.
However, Redel teaches inspection of a stent in the abdomen (par. [0048]).
Binmoeller teaches using a minimally invasive intervention on a patient to alleviate the effects of stricture of  a patient’s liver, gallbladder and/or pancreas (“Tumor growth, hyperplasia, pancreatitis or other strictures in or around the biliary duct tree outlined above can impede or block the flow of fluid from the liver, gallbladder and/or pancreas to the duodenum. To alleviate the effects of the stricture, a stent may need to be placed in a portion of the biliary system. The stent may be placed endoscopically. One procedure for placing the stent is endoscopie retrograde cholangiopancreatography” in par. [0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Redel with the teaching of Binmoeller such that the minimally invasive intervention on the patient is an endoscopic retrograde 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA C BERNARDI whose telephone number is (571)270-7125.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW BELLA can be reached on (571) 272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDA C BERNARDI/Primary Examiner, Art Unit 2667